





Mr. Patrick Puzzuoli
Duff & Phelps Corporation
55 E 52nd St., Fl. 31
New York, NY 10055


May 18, 2012


Dear Patrick:


This letter agreement shall amend and restate in its entirety the letter
agreement entered into between you and the Company which was effective March 7,
2011, pursuant to which you were appointed Executive Vice President and Chief
Financial Officer of Duff & Phelps Corporation (together with its affiliates and
subsidiaries, the “Company”). In connection with your continued service to the
Company as Executive Vice President and Chief Financial Officer, this letter
agreement sets forth the amended and restated terms and conditions under which
you may receive severance and other benefits in connection with the termination
of your employment with the Company. Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in Exhibit A hereto.


1.
Termination Not For Cause and for Good Reason



In the event your employment with the Company is terminated by the Company other
than for “Cause” (and other than termination by reason of your death or
Disability), or you resign for Good Reason and you execute and do not revoke a
general release reasonably acceptable to the Company, you shall be paid or
provided, (i) within thirty (30) days after the applicable Date of Termination,
a cash lump sum payment equal to the sum of: (a) any accrued but unpaid salary
as payable through such Date of Termination; (b) your annual base salary as of
the Date of Termination; and (c) the most recent annual bonus earned by you or,
if higher, the target bonus amount as of the Date of Termination, provided,
however, that if the thirty (30) day period set forth herein begins in one
taxable year and ends in a later taxable year, the foregoing payment will be
made in the second taxable year, (ii) a prorated portion of your annual bonus
(as described in the Company's proxy statement) through the Date of Termination,
payable when and if it otherwise would have been payable, (iii) full and
immediate vesting of any equity or equity-based awards (including stock options)
then held by you, (iv) should you elect continuation of the medical and dental
benefits under COBRA, payment of your costs for such coverage for a period of up
to one year following the applicable Date of Termination; and (v) any other
amounts or benefits required to be paid or provided, or which you



--------------------------------------------------------------------------------



are entitled to receive, as of the applicable Date of Termination, as provided
for under any plan, program, policy, contract or agreement of the Company,
including any severance plan or policy which is then applicable to you;
provided, however, that if you are employed by an employer that is not an
affiliate of the Company during the period provided for above and are eligible
to receive medical or dental benefits under such employer's plans or are
otherwise eligible to receive benefits under any governmental plan, then you
shall no longer be entitled to such payments.


2.
Termination Following a Change of Control



You shall be entitled to receive the payments described in this Section 2 upon
the termination of your employment within eighteen (18) months following a
Change in Control provided, that you execute and do not revoke a general release
reasonably acceptable to the Company prior to the thirtieth (30th) day following
the Date of Termination, unless such termination is (i) for Cause, (ii) by
reason of death or Disability, or (iii) by you without Good Reason. In lieu of
any further salary payments to you for periods subsequent to the Date of
Termination and in lieu of any severance benefit otherwise payable to you, you
shall be entitled to receive, (i) within thirty (30) days after the applicable
Date of Termination, a cash lump sum payment equal to the sum of (A) any accrued
but unpaid salary as payable through such Date of Termination, and (B) two times
the sum of (1) your annual base salary as of the Date of Termination, and (2)
the most recent annual bonus earned by you or, if higher, the target bonus
amount as of the Date of Termination, provided, however, that if the thirty (30)
day period set forth herein begins in one taxable year and ends in a later
taxable year, the foregoing payment will be made in the second taxable year,
(ii) a prorated portion your annual bonus (as described in the Company's proxy
statement) through the Date of Termination, payable when and if it otherwise
would have been payable, (iii) full and immediate vesting of any equity or
equity-based awards (including stock options) then held by you, (iv) should you
elect continuation of the medical and dental benefits under COBRA, payment of
your costs for such coverage for a period of up to one year following the
applicable Date of Termination; and (v) any other amounts or benefits required
to be paid or provided, or which you are entitled to receive, as of the
applicable Date of Termination, as provided for under any plan, program, policy,
contract or agreement of the Company, including any severance plan or policy
which is then applicable to you; provided further, however, that if you are
employed by an employer that is not an affiliate of the Company during the
period provided for under Subsection (iv) above and are eligible to receive
medical or dental benefits under such employer's plans or is otherwise eligible
to receive benefits under any governmental plan, then you shall no longer be
entitled to such payments. For purposes of this letter agreement, your
employment shall be deemed to have been terminated without Cause following a
Change in Control or by you with Good Reason following a Change in Control if
(x) your employment is terminated without Cause prior to a Change in Control
(whether or not a Change



--------------------------------------------------------------------------------



in Control ever occurs) and such termination was at the request or direction of
a person or entity who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control (y) your employment
is terminated without Cause in the ninety (90) day period prior to or in
anticipation of a Change in Control (whether or not a Change in Control ever
occurs) or (z) if you terminate your employment for Good Reason prior to a
Change in Control (whether or not a Change in Control ever occurs) and the
circumstance or event which constitutes Good Reason occurs at the request or
direction of such person or entity.


3.
Termination for Cause, by You Without Good Reason, or Due to Death or Disability



If your employment is terminated for Cause, Disability or death, or you
terminate your employment other than for Good Reason, then the Company shall
have no further obligation, to provide any remuneration, accruals, or other
benefits to you, other than the obligation of the Company to pay to you, to the
extent not theretofore paid or provided, in a cash lump sum payment within
thirty (30) days after such Date of Termination equal to your annual base salary
through the applicable Date of Termination, or as required by law, provided that
if your employment is terminated for Disability or death, (i) you shall receive
a pro rata share of any annual bonus to which you may be entitled until the
related Date of Termination, and (ii) any unvested portion of any Class A Award
shall vest effective as of the Date of Termination.


4.
Withholdings and Deductions



All amounts required or authorized to be deducted or withheld, including
applicable federal, state and local withholding taxes and deductions authorized
by you or required by law, shall be deducted from all payments set forth in this
letter agreement. Any amounts payable to you hereunder shall be in lieu of any
severance or other payments that you might be entitled to under the Company's
policies or otherwise.


5.
No Other Severance, Payments or Benefits



Other than as provided under this letter agreement, you shall not be entitled to
any severance or other payments or benefits in connection with the termination
of your employment under any of the Company's policies or otherwise, other than
any earned but unpaid wages or other vested benefits (such as 401(k)) as of the
date of the termination of your employment with the Company.





--------------------------------------------------------------------------------



6.
At-Will Employment



Notwithstanding anything to the contrary contained herein, you remain an
“employee at will” and nothing in this letter agreement shall be construed as
providing you with any guarantee of continued employment with the Company.


7.
409A Compliance

If any amount to be paid to you pursuant to this Letter Agreement is “deferred
compensation” subject to Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules and regulations thereunder (“Section 409A”), and if you
are a “Specified Employee” (as defined under Section 409A) as of the date of
your termination of employment hereunder, then, to the extent necessary to avoid
the imposition of excise taxes or other penalties under Section 409A, the
payment of benefits, if any, scheduled to be paid by the Company to you
hereunder during the first six (6) month period following the date of a
termination of employment hereunder shall not be paid until the date which is
the first business day following the six-month anniversary of your termination
of employment for any reason other than death. Any termination of employment or
services from the Company which triggers a payment of “deferred compensation”
subject to Section 409A shall, if applicable, meet the requirements of a
“separation from service” under Section 409A. In addition, the parties shall
cooperate fully with one another to ensure compliance with Section 409A,
including, without limitation, adopting amendments to arrangements subject to
Section 409A and operating such arrangements in compliance with Section 409A;
provided, however, nothing in this Section 7 shall require you to reduce your
compensation.
8.
Confidential Information; Noncompetition; Nonsolicitation



(a)    You acknowledge that you have and will have knowledge of certain trade
secrets of the Company and its affiliates, including information concerning the
Company and its affiliates' businesses, operations, future plans, methodologies,
and customers. You shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and their respective businesses, which shall have been obtained by
you during your employment and which shall not be or become public knowledge
(other than by acts by you or representatives of you in violation of this letter
agreement). After termination of your employment, you shall not, without prior
written consent or as may otherwise be required by law or legal process
(provided adequate notice of and opportunity to challenge or limit the scope of
disclosure purportedly so required has been provided by you), allow others to
use to their personal advantage, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by them
or to an attorney



--------------------------------------------------------------------------------



retained by you to provide legal advice with respect to this Section and who has
agreed to keep such information confidential.


(b)    While employed by Company, you shall comply with the rules and policies
of the Company, including without limitation the code of conduct and conditions
of employment and compliance policies.


(c)    You agree promptly to disclose, in writing, all Innovations (as defined
below) to the Company, to provide all assistance requested by the Company, at
the Company's expense, in the preservation of the Company's interests in any
Innovations, and hereby assign and agree to assign to the Company all right,
title and interest in and to all worldwide patents, patent applications,
copyrights, trade secrets and other intellectual property or “Moral Rights” in
any Innovation. Furthermore, during the time in which you are employed, the
Company may use your name and image as appropriate in the conduct of its
business. “Innovations” means all developments, improvements, designs, original
works, formulas, processes, software programs, databases, and trade secrets,
whether or not patentable, copyrightable or otherwise protectable, that you,
whether by yourself or jointly with others, create, modify, develop, derive or
implement during the time you are employed by the Company, that in any way
relates to the Company's business.


(d)     You acknowledge and agree that all personal property, of any nature
whatsoever, furnished to you by the Company in the course of or incident to your
employment, belongs to the Company and promptly shall be returned to the Company
upon termination of your employment for any reason.


(e)    You acknowledge that if you were to become employed by a competing
organization, your new job duties and the products, services and technology of
the competing organization would be so similar or related to those contemplated
by this arrangement that it would be very difficult for you not to rely on or
use the the Company's trade secrets. You further acknowledge that you, and any
competing organization, cannot avoid using the trade secret information, due to
the fact that even in the best good faith, you cannot as a practical matter
avoid using the knowledge of the Company's confidential methods and trade
secrets in your work with a competing organization. Accordingly, you have not
and will not, (i) while employed by the Company and (ii) in the event that your
employment is terminated for any reason, for a period of one year after the Date
of Termination (without the written consent of the Company): directly or
indirectly, own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
partner, director or otherwise with, or have any financial interest in, any
business that engages in any business within a 50-mile radius of any
metropolitan area in which the Company conducted significant business during the
12-month period immediately preceding the



--------------------------------------------------------------------------------



Date of Termination (1) that competes with any business actively conducted in
such area, at the time such engagement is commenced, by the Company and (2) that
is of the type of business activity in which you were engaged on behalf of the
Company during such 12-month period; provided that ownership, for personal
investment purposes only, of less than 5% of the voting stock of any publicly
held corporation shall not constitute a violation hereof.


(f)    While employed by the Company and for two years after termination of
employment for any reason, you shall not, directly or indirectly, on behalf of
yourself or any other person, solicit for employment or hire (other than for the
Company) any person known by you to be employed by the Company at the time of
such solicitation or hiring or within the six (6) month period immediately
preceding thereto.


(g)    Notwithstanding any other provision in this letter agreement, while
employed by the Company and for two years after termination of your employment
for any reason, you shall not, directly or indirectly, on behalf of yourself or
any other person, solicit any “Client” of the Company to become a client and/or
customer of you or of any person or entity other than the the Company. For
purposes of this Subsection (g), a “Client” is a person, firm or corporation
that is, becomes or is known to be an actual or potential client or customer of
the Company as a result of a communication or solicitation by the Company or
agents acting on behalf of the Company (whether prior to or after the date
hereof).


(h)     The provisions of this Section 8 shall remain in full force and effect
until the expiration of the period specified herein notwithstanding the earlier
termination of your employment hereunder.


9.
Successors and Assigns



This letter agreement shall be binding upon and inure to the benefit of the
Company and any successor organization which shall succeed to the Company by
merger or consolidation or operation of law, or by acquisition of assets of the
Company. You may not assign this letter agreement.


10.
Entire Agreement; Counterparts



This letter agreement, together with your offer letter and other documents
entered into in connection with equity and equity-based awards, sets forth the
entire agreement between the parties with respect to its subject matter, and
merges and supersedes all prior discussions, representations, proposals,
agreements and understandings of every



--------------------------------------------------------------------------------



kind and nature between us, and neither party shall be bound by any term or
condition other than as expressly set forth, or provided for, in this letter
agreement. This letter agreement may not be changed or modified except by an
agreement in writing, signed by the parties hereto. This letter agreement may be
executed in any number of counterparts each of which when so executed and
delivered will be deemed an original, and all of which together shall constitute
one and the same agreement.


11.
Governing Law



This letter agreement and any disputes between you and the Company shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to its conflict of laws rules.




Please sign below where indicated to indicate your acknowledgement and
acceptance of the terms of this letter agreement.


Sincerely,


/s/ Noah Gottdiener


Noah Gottdiener
President and Chief Executive Officer


ACKNOWLEDGED AND AGREED:


/s/ Patrick Puzzuoli
_________________________________                
Patrick Puzzuoli















--------------------------------------------------------------------------------



EXHIBIT A


For purposes of this letter agreement, “Cause” shall mean: (i) your commission
of a willful act of fraud, embezzlement or misappropriation of any money or
properties of the Company (other than an insubstantial and unintentional
misappropriation that has been remedied within ten (10) days after your receipt
of notice of such misappropriation); (ii) your indictment relating to any
violation of any federal or state securities law or fraud; (iii) your indictment
for any felony or crime that causes a material adverse effect to any of the
Company; (iv) to the extent not covered by (i) to (iii) above, your conviction
of, or plea of no contest to, any misdemeanor involving moral turpitude or any
felony; (v) your being enjoined from violating any federal or state securities
law or being determined to have violated any such law which impairs or prohibits
you from performing services or duties commensurate with your position with the
Company; (vi) your engaging in willful or reckless misconduct in connection with
any activity, the purpose or effect of which materially and adversely affects
any of the Company; or (vii) your becoming barred or prohibited by the
Securities and Exchange Commission from holding your position with the Company.


For purposes of this letter agreement, a "Change in Control" shall be deemed to
have occurred if the event set forth in any one of the following paragraphs
shall have occurred:
(i)any person or entity (each, a “Person”) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company) representing 50% or more of the combined voting power of the
Company's then outstanding securities, excluding any Person who becomes such a
beneficial owner in connection with a transaction described in clause (a) of
paragraph (iii) below; or


(ii)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the board of directors of the Company (the “Board”) and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so



--------------------------------------------------------------------------------



approved or recommended; or;


(iii)there is consummated a merger or consolidation of the Company with any
other corporation or other entity, other than (a) a merger or consolidation
which results in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, at least 50% of the combined voting power of the securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation or (b) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company) representing
50% or more of the combined voting power of the Company's then outstanding
securities; or


(iv)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's ass ets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity that owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
For purposes of this letter agreement, “Class A Award” shall mean restricted
shares of the Company's class A common stock.



--------------------------------------------------------------------------------



For purposes of this letter agreement, “Date of Termination” means (i) if your
employment is terminated for Cause or by you for Good Reason, the date that is
one day after the last day of the applicable cure or notice period, (ii) if your
employment is terminated other than for Cause, death or Disability, or if you
resign other than for Good Reason, the Date of Termination shall be the date on
which the terminating party notifies you or the Company, as the case may be, of
such termination and (iii) if your employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of your death or the
Disability Effective Date, as the case may be.


For purposes of this letter agreement, “Disability” or “Disabled” shall mean,
you (i) are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; (ii) are, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (iii) solely to
the extent necessary to satisfy Section 409A, has a “disability” or is
“disabled” within the meaning of Section 409A.


“Good Reason” shall mean any action not consented to by you in writing (which
action shall not have been cured within thirty (30) days following written
notice from you to the Company specifying that such action will give rise to a
termination of your employment for Good Reason) having the following effect or
effects:  (i) a breach of any of material obligations to you under this letter
agreement or any other material agreement to which you and any of the Company is
a party; (ii) requiring you to relocate to a facility or location more than
fifty (50) miles from the location at which he was primarily located immediately
prior to such requirement; (iii) any material reduction in your duties or
authority as compared to such duties or authority as of the date hereof, any
adverse alteration in your reporting relationship as compared to such reporting
relationship as of the date of this letter agreement or any other material
adverse alteration to the terms of your employment; or (iv) any reduction in
your base salary.



